Citation Nr: 1026265	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  03-33 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for claimed prostate cancer 
to include as due to herbicide exposure.   

2.  Entitlement to service connection for claimed hypertension to 
include as due to herbicide exposure.     

3.  Entitlement to service connection for a claimed 
cardiovascular disorder and cardiomegaly to include as due to 
herbicide exposure..     

4.  Entitlement to service connection for a claimed lung disorder 
to include as due to herbicide exposure.   

5.  Entitlement to service connection for claimed erectile 
dysfunction.        

6.  Entitlement to an increased compensable rating for the 
service-connected hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to November 
1966.  

This case initially came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the RO.  

The Veteran had appealed the issue of service connection for 
hearing loss.  This issue was granted in May 2008 and a 10 
percent rating was assigned on August 31, 2006.  

The Veteran presented testimony at a hearing held at the RO 
before the undersigned Veterans Law Judge in April 2010.  A 
transcript of the hearing is associated with the Veteran's claims 
folder. 

The issue of an increased, compensable rating for the service-
connected hearing loss is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown to have served in or on the inland 
waterways of the Republic of Vietnam during the Vietnam Era.

2.  The Veteran has not presented competent evidence to show that 
he exposed to a herbicide agent in connection with his duties 
during active service.

3.  The Veteran is not shown to have manifested complaints or 
findings of prostate cancer, hypertension, a heart condition to 
include cardiomegaly or a chronic lung disorder in service or for 
many years thereafter.   

4.  Neither the claimed prostate cancer nor hypertension or 
organic heart disease is shown to be due to any event or incident 
of the Veteran's period of active service. 

5.  The Veteran is not show to have chronic lung disease that is 
due to any event or incident of his period of active service.   
 
6.  The claimed erectile dysfunction is not shown to have been 
manifested until many years after service or to be due to a 
documented event or incident of the Veteran's period of active 
service. 


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by prostate cancer is not 
due to disease or injury that was incurred in or aggravated by 
the active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 

2.  The Veteran's disability manifested by hypertension is not 
due disease or injury that was incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 

3.  The Veteran does not have a cardiovascular disability to 
include cardiomegaly due to disease or injury that was incurred 
in or aggravated by active service, nor may any be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009). 

4.  The Veteran does not have a lung disability due to disease or 
injury that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 

5.  The Veteran's disability manifested by erectile dysfunction 
is not due to disease or injury that was incurred in or 
aggravated by active service; nor is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letters to the Veteran in June 
2002, prior to the initial adjudication of the claims.  Regarding 
the claim for service connection for erectile dysfunction, the RO 
provided a VCAA notice letter to the Veteran in June 2005, prior 
to the initial adjudication of the claim.  

The letters notified the Veteran of what information and evidence 
must be submitted to substantiate a claim for service connection, 
as well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained by 
VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claims to the RO.  The content 
of the letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating and 
effective dates in an October 2006 letter and his claims were 
readjudicated in the November 2006 Supplemental Statement of the 
Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of his 
claims.  Thus, there is no prejudice to the Veteran in the 
Board's considering this case on its merits.  Therefore, the 
Board finds the duty to notify provisions of VCAA have been 
fulfilled, and any defective notice is nonprejudicial to the 
Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records and personnel records were obtained.  

VA treatment records from the Dayton VA medical facility dated 
from November 2000 to March 2006 and from the Chillicothe VA 
medical facility dated from April 2003 to May 2009 were obtained 
and associated with the claims folder.  In April 2009, the 
Veteran stated that he had no additional evidence or treatment to 
submit.  There is no identified relevant evidence that has not 
been obtained for review.  

VA examinations were not conducted for the service connection 
issues.  However, such additional action is not warranted.  In 
disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that VA is not obligated to afford the Veteran VA 
examinations.  There is no competent evidence of an event, injury 
or disease in service.  The service treatment records show no 
evidence of the claimed disorders and as discussed in detail 
below, there is no competent evidence that the Veteran was 
exposed to herbicides in service.  There is no indication of an 
association between the claimed disorders and service.  

Regarding the claims for service connection for a claimed lung 
disorder and cardiovascular disorder other than hypertension, 
there is no competent evidence of current symptoms or diagnosis.   

Thus, the Board finds that a medical opinion or examination is 
not necessary.  There is probative evidence establishing that the 
current disabilities manifested many years after service and 
there is sufficient competent medical evidence on file for the 
Board to make a decision on the claim.  

Accordingly, a remand for the purpose of obtaining a medical 
opinion regarding the whether the Veteran's claimed disorders are 
etiologically related to service is not warranted.  38 C.F.R. § 
3.159(c)(4); see Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

No further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  


Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by 
evidence, must demonstrate that a disease or injury resulting in 
current disability was incurred during service or, if pre-
existing active service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131.  

Service connection may also be granted for a disability initially 
diagnosed after service when all of the evidence shows it to have 
been incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).   

In addition, if a veteran served continuously for ninety (90) or 
more days during a period of war or after December 31, 1946, and 
if cardiovascular disease or a malignant tumor became manifest to 
a degree of 10 percent or more within one year from the date of 
the veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
Such a presumption would be rebuttable, however, by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309. 

Presumptive service connection on the basis of herbicide exposure 
is provided for specified diseases manifested to a degree of 10 
percent within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type II diabetes mellitus, 
Hodgkin's disease, multiple myeloma, non- Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy (defined as transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years of 
the date of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 
3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the Veteran's 
Dioxin and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude an appellant from establishing 
service connection with proof of actual direct causation.  Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

During the pendency of this appeal, the provisions of 38 C.F.R. § 
3.310 were revised.  Under the former provisions, a disability 
which is proximately due to or the result of a service-connected 
disease or injury shall be service connected as well.  When 
service connection is thus established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (effective prior to 
October 10, 2006).

The Court of Appeals for Veterans Claims (Court) has held that 
service connection can be granted for a disability that is 
aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment resulting 
from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Effective October 10, 2006, the section heading of 38 C.F.R. § 
3.310 was retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury."  The former 
paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph 
(c), and a new paragraph (b) was added.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996). 


Analysis

The Veteran argues that his prostate cancer, hypertension, 
cardiomegaly and lung disease are due to the exposure to Agent 
Orange in service.  He reports serving aboard an aircraft off the 
coast of Vietnam, often within 500 to 600 yards from the coast.  
See the Veteran's May 2002 statement.  

In a July 2003 statement, the Veteran stated that he served in 
the ocean that was controlled by Vietnam and was considered in 
country.  He contends that he inhaled Agent Orange, that caused 
his lung disease and flowed in the blood to his heart and 
prostate.  

In a November 2003 statement, the Veteran also reported being 
exposed to Agent Orange while serving in the Philippines at Subic 
Bay.  He reported serving with an airport crash crew and being 
sent to fight a brush fire around the ammo bunkers when he 
breathed fumes from burning vegetation that had been treated with 
Agent Orange.  

At a hearing in January 2004, the Veteran testified that he 
served on the USS Ticonderoga and was 2 to 3 miles from the 
coast.  He stated that he could see planes spraying herbicides.  

In a statement received in April 2004, the Veteran stated that, 
while stationed in the Philippines, he was ordered to accompany 
medical supplies in aircraft that landed in Vietnam, sometime 
between July to November 1965.  

In a March 2009 report, the Veteran stated that, while stationed 
at the Philippines, he was having trouble with one of his 
superiors, and as a disciplinary action, he was sent to Vietnam 
to "cool off."  See also the Veteran's testimony at the hearing 
in March 2010.  

At the recent hearing, the Veteran stated that, while he was 
stationed aboard the USS Ticonderoga, he never left the ship.  He 
also stated his belief that the ship delivered Agent Orange.   

Applicable law provides that a Veteran who, during active 
service, served during a certain time period in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that he was not exposed to 
any such agent during service.  "Service in the Republic of 
Vietnam" includes service in the waters off shore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116.; 
38 C.F.R. § 3.307(a)(6)(iii).  

A veteran must actually set foot within the land borders of 
Vietnam, to include the contiguous waterways, in order to be 
entitled to the statutory presumptions for disabilities claimed 
as a result of exposure to herbicides.  See Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.

The Veteran's service personnel file confirms that the Veteran 
served aboard the USS Ticonderoga during the Vietnam era.  
However, there is no showing that the Veteran served in or ever 
visited the Republic of Vietnam.  

The personnel records show that the Veteran served aboard the USS 
Ticonderoga from December 1965 to June 26, 1966.  He also had 
time lost from June 27, 1966 to July 15, 1966.  

The records for the USS Ticonderoga show that, from November 5 to 
December 2, 1965; December 22 to December 31, 1965; February 1 to 
17, 1966; March 5 to 31, 1966; and April 10 to 21, 1966, the crew 
of the USS Ticonderoga was eligible for a Vietnam Service Medal 
based on service in the South China Sea and the Gulf of Tonkin.  

The service personnel records also show that the Veteran was 
stationed in the Philippines from December 1964 to November 1965.  

The Veteran asserts that he flew to the Republic of Vietnam and 
stayed for a brief period in 1965.  However, the service 
personnel records do not document this trip or any other actual 
visit to the country.  The Veteran is certainly competent to 
state that he "stepped foot" in Vietnam; however, the Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This includes weighing the credibility of the Veteran's lay 
statements against other evidence in the record.

Here, the Veteran's assertions are not supported by any other 
evidence and, when weighed in light of all the evidence of 
record, are found to be of limited credibility and probative 
worth.  Clearly, the statements alone are not sufficient to 
establish he had the reported stopover in the Republic of 
Vietnam.  

Significantly, the service personnel records show that the 
Veteran's military occupation included that of deck hand and 
seaman apprentice.  These duties would not include routine 
service activities consistent with his participation in flying 
medical supplies to the Republic of Vietnam.   

The Veteran's asserts that he was sent to Vietnam to "cool 
off," but the service personnel records show that the Veteran 
was confined from July 14, 1965 to July 22, 1965 and then 
assigned to the USS Ticonderoga for disciplinary reasons.  See 
the October 1965 statement from the U.S. Commander of the U.S. 
Naval Force in the Philippines.  This information raise serious 
questions in this case that the Veteran was sent on a limited 
mission to Vietnam given the circumstances of his service during 
the time period in question.    

Accordingly, on this record, the Board finds that the Veteran did 
not visit the Republic of Vietnam.  

The Veteran also asserts that he could "see" Vietnam while 
serving aboard his ship.  However, there is no presumption for 
exposure to herbicides for ships off shore.  His service on a 
deep-water naval vessel in waters off the shore of the Republic 
of Vietnam in and of itself cannot constitute service in the 
Republic of Vietnam for purposes of 38 U.S.C.  § 101(29)(A).  See 
VAOPGCPREC 27-97.  

Moreover, there is no evidence that the Veteran was on a ship 
that was in the waterways of Vietnam.  The Veteran has not 
alleged that he was in a small watercraft that came ashore or 
served in a river boat in the waterways of Vietnam.  

The record shows that the USS Ticonderoga was an off shore "blue 
water" vessel and conducted operations in the South China Sea 
and Gulf of Tonkin.  This ship is not listed on VA's list of 
ships with inland "brown water" service.  See VA's Compensation 
& Pension Service Bulletin dated in January 2010.  

The Dictionary of the American Fighting Ships indicate that the 
USS Ticonderoga was an aircraft carrier.  The Dictionary states 
that the USS Ticonderoga was deployed in 1965 and 1966 and 
operated off the coast of Vietnam and conducted air operations 
(dropping 8,000 tons of ordinance in 10,000 combat sorties).  
There is no evidence in the Dictionary that the USS Ticonderoga 
delivered herbicides.  See also the U.S. Army and Joint Services 
Records Research Center (JSRRC) response dated in December 2002.  

Regarding the Veteran's assertions that he was exposed to Agent 
Orange while serving in the Philippines, VA by regulation does 
not identify a presumption of exposure to herbicides in the 
Philippines.  VA and Department of Defense have identified 
countries in which Agent Orange was used and Philippines is not 
one of the identified countries.  See M21-1MR, Part IV, Subpart 
ii, Chapter 2, Section C; see also Veterans Benefits 
Administration (VBA) "Fact Sheet" distributed in September 2003 
and VBA Fast Letter 09-20 (May 6, 2009).

If the claim is based on general herbicide use within the base, 
such as small-scale brush or weed clearing activity along the 
flight line or around living quarters, there are no records of 
such activity involving tactical herbicides, only the commercial 
herbicides that would have been approved by the Armed Forces Pest 
Control Board and sprayed under the control of the Base Civil 
Engineer.  Since 1957, the Armed Forces Pest Control Board (now 
the Armed Forces Pest Management Board) has routinely provided 
listings of all approved herbicides and other pesticides used on 
U.S. Military Installations worldwide.  VA M21-1MR Manual, Part 
IV, section ii.2, Chapter 10, paragraph q (2009).

The Veteran's assertion that the vegetation in the Philippines 
was sprayed with Agent Orange is limited probative value in this 
case.  While the Veteran is competent to describe an observable 
events such as breathing in smoke or cutting vegetation, he is 
not competent to identify what type of chemical might have been 
sprayed on the vegetation by simply stating that breathed in 
smoke from burning vegetation.  Identification of a chemical 
requires expertise and training, and there is no evidence 
establishing that the Veteran has such expertise.    

The Veteran also has reported that he saw Agent Orange being 
sprayed from airplanes and was exposed to cargo which contained 
Agent Orange while aboard the USS Ticonderoga.  These statements 
again are not competent evidence for the purpose of establishing 
any Agent Orange exposure.  He lacks the expertise and training 
to identify or quantify such exposure.   

In the present case, the statements of the Veteran lack 
credibility because they are inconsistent with the evidence of 
record that shows that he likely did not visit the Republic of 
Vietnam during his service.  Significantly, he has not provided 
other competent evidence to support his statements.

The Board in this regard is bound by VA's General Counsel Opinion 
and the Federal Circuit's decision in Haas v. Peake, 525 F. 3d. 
1168 (Fed. Cir. 2008) upholding that determination that service 
on a deep-water naval vessel in waters off the shore of the 
Republic of Vietnam does not constitute service in the Republic 
of Vietnam.  See VAOPGCPREC 27-97. 

Consequently, his claim of service connection for prostate cancer 
does not fall within the purview of 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307 (which provides for establishing service connection for 
diseases, including prostate cancer, on a presumptive basis based 
on herbicide exposure therein for veterans who served in 
Vietnam). 

The claims of service connection for hypertension, cardiomegaly 
and lung disease on a presumptive basis as due to Agent Orange 
exposure also must fail since the presumption set forth in 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307 does not apply. Hypertension, 
cardiomegaly and lung disease (other than lung cancer) are not 
one of the enumerated disabilities listed under 38 C.F.R. § 
3.309(e).

In that regard, the Board notes that the Secretary has determined 
that there is no positive association between exposure to 
herbicides and any condition for which the Secretary has not 
specifically determined a presumption of service connection is 
warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003). 

Although the evidence does not support a presumptive link between 
the Veteran's claimed disorders and his active service, however, 
the United States Court of Appeals for the Federal Circuit has 
determined that an appellant is not precluded from establishing 
service connection with proof of actual direct causation.  Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Regarding the claim of service connection for prostate cancer, 
the preponderance of the evidence establishes that the prostate 
cancer was first manifested many years after service.  Moreover, 
the Veteran has not submitted competent evidence to link the 
development of the prostate cancer to the time that he served on 
active duty.     

The service treatment records have been reviewed and are found to 
be negative for complaints or findings of any prostate disorder.  
Similarly, genitourinary examinations in July 1963, August 1964 
and October 1966 were negative for pertinent abnormality.  

The post-service medical evidence shows that the prostatitis was 
first diagnosed in November 2001 and prostate cancer was first 
diagnosed in August 2002.  The Board notes that this lengthy 
period with no evidence of pertinent diagnosis or treatment 
weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

There is no competent evidence which establishes that the 
prostate cancer is medically related to the Veteran's period of 
service.  The Veteran has opined that the prostate cancer is due 
to exposure to Agent Orange in service.  The Veteran's lay 
assertions are afforded no probative weight in the absence of 
evidence that the Veteran has the expertise to render opinions 
about medical matters. 

Although the Veteran, as a layperson, is competent to testify as 
to his symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  There is no evidence which 
establishes that the Veteran has medical expertise.  Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and need not be 
considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  
The Veteran is not qualified to render a medical opinion 
regarding the origin of a disease or disability, and his 
statements cannot serve as competent medical evidence as to the 
etiology of the claimed disability.  

In a February 2004 VA treatment record, a VA nurse noted that the 
Veteran filed a claim for compensation for prostate cancer likely 
caused by Agent Orange.  In a July 2004 statement, a physician's 
assistant stated that prostate disease was known to be caused by 
Agent orange.  These statements are not probative evidence of a 
nexus between the Veteran's prostate cancer and service because, 
there is no credible evidence that the Veteran was exposed to 
Agent Orange or other herbicides in service.     

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  The claim for service connection for prostate cancer is 
denied.   

Regarding the claim of service connection for hypertension, the 
medical evidence shows that the hypertension was first manifested 
many years after service.  

The Veteran's service treatment records have been reviewed, and 
they are negative for findings of hypertension or related 
symptomatology.  The July 1963 enlistment examination indicates 
that the examination of the chest, heart, and vascular systems 
were normal and the blood pressure readings were 128/78 and 
140/80.  Subsequent blood pressure readings were 150/66 in August 
1964 and 124/86 upon separation examination in October 1966.  
Chest, heart, and vascular examinations were normal.    

The post-service medical evidence shows the first indications of 
hypertension in the early 1990's.  Social Security Administration 
records dated in September 1992 indicated that the Veteran had 
untreated hypertension.  The VA examination reports dated in 
January 1993 indicate that the Veteran had mild hypertension.  VA 
treatment records show diagnoses of hypertension from 2001.  More 
recent VA treatment records dated in January 2006 and February 
2009 show a diagnosis of hypertension.  

The Board notes that this lengthy period with no evidence of 
pertinent diagnosis or treatment weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

There is no competent evidence that tends to show the claimed 
hypertension is related to the Veteran's period of service.  The 
Veteran himself has opined that the hypertension is due to 
exposure to Agent Orange in service.  The Veteran's assertions 
alone are afforded no probative weight in the absence of evidence 
that the Veteran has the expertise to render opinions about 
medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  There is no evidence which establishes that the 
Veteran has medical expertise.  

Further, as discussed, the Veteran is not shown to have been 
exposed to herbicides during active duty.  

The Veteran in this regard has not presented credible lay 
assertions sufficient to establish a continuity of symptomatology 
since service.

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The 
claim for service connection for hypertension is denied.   

Regarding service connection for a cardiovascular disorder and 
cardiomegaly, the Board again finds that the preponderance of the 
evidence is against the Veteran's claim.  

The service treatment records have been reviewed and are found to 
be negative for a cardiovascular disorder.  The July 1963, August 
1964, and October 1966 service examinations indicate that the 
examination of the chest, heart and vascular systems were normal 
and that chest x-ray examinations were negative.  

The post-service medical evidence show evidence of cardiomegaly.  
See the January 1993 VA examination report and the August 202 
chest x-ray examination.  However, the medical evidence does not 
attribute this finding to a specific medical diagnosis.  

The January 1993 VA examination report indicates that the 
examiner noted that the Veteran had an enlarged heart.  The 
examiner noted that the size of his heart was probably normal for 
the Veteran's size and build, and further indicated after review 
of the cardiovascular tests results that there was no evidence of 
any specific cardiovascular problem.  An August 2002 ECG was 
normal.   

The Court has held that a symptom, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability.  

Without a pathology to which the cardiomegaly can be attributed, 
there is no basis to find a disability or disease for which 
service connection may be granted.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  

The Veteran himself has opined that he has a cardiovascular 
disease manifested by cardiomegaly.  The Veteran's own assertions 
are afforded no probative weight in the absence of evidence that 
the Veteran has the expertise to render opinions about medical 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  There is no evidence which establishes that the Veteran 
has medical expertise.  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
Service connection for a cardiovascular disorder and cardiomegaly 
is denied.   

Regarding service connection for a lung disorder, the 
preponderance of the evidence establishes that the Veteran does 
not have a current lung disorder that is related to service.  

The service treatment records have been reviewed and are found to 
be negative for complaints or findings of a lung disorder.  
Examination reports dated in July 1963, August 1964, and October 
1966 indicate that the examination of the chest and lungs was 
normal and chest x-ray examinations were negative.  

An April 1965 service treatment record indicates that the Veteran 
had complaints of pain in the chest with deep breaths and 
shortness of breath.  The diagnosis was that of influenza.  The 
October 1966 separation examination report noted that an 
examination of the lungs was normal.   

A January 1993 VA examination report indicates that the Veteran 
had a lung scan which was negative.  The diagnosis was that of 
exertional dyspnea of unknown etiology.  

An earlier VA treatment record dated in November 1988 showed 
diagnoses of pneumonia and possible bronchitis; other treatment 
records show a history of bronchitis.  Subsequent treatment 
records do not show evidence of these infections.  

The VA treatment records dated in October 2005 show complaints of 
chest pain.  The examiner indicated that it was non-cardiac.  A 
May 2007 Agent Orange registry evaluation report indicated that 
chest x-ray studies showed overinflated lungs but was otherwise 
normal. 

There is no medical evidence which shows that the symptoms of 
chest pain or dyspnea are the result of a diagnosed lung disease 
or disability.  The Court has held that a symptom, alone, without 
a diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability.  

Without a pathology to which the symptoms of chest pain or 
dyspnea can be attributed, there is no basis to find a disability 
or disease for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).

The Court has held that Congress specifically limited entitlement 
to service connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present disability, 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Without competent evidence of a diagnosed disability, service 
connection for the disorder cannot be awarded.  See Brammer; 
supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) 
(holding that service connection requires a showing of current 
disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (holding that a grant of service connection requires that 
there be a showing of disability at the time of the claim, as 
opposed to sometime in the distant past).

Since there is no evidence of current lung disability that can be 
linked to the Veteran's period of active service, the 
preponderance of the evidence is against the claim.  Gilbert, 1 
Vet. App. 49.  Accordingly, on this record, the claim must be 
denied. 

Regarding the claimed erectile dysfunction, the Veteran in this 
case relates its development to his prostate cancer.  

As discussed, service connection for prostate cancer is not 
warranted.  Thus, secondary service connection for erectile 
dysfunction must be denied.   

The Board has considered whether service connection for erectile 
dysfunction is warranted on a direct basis.  The evidence 
establishes that the claimed erectile dysfunction was first 
manifested many years after service after the prostate cancer 
treatment.  See the May 2007 Agent Orange registry evaluation 
report.  

However, there is no medical evidence which relates the erectile 
dysfunction to any event or incident of the Veteran's active 
service.  The service treatment records are negative for any 
complaints or findings of any genitourinary disorder including 
erectile dysfunction. 

Since there is no evidence that medically relates the current 
erectile dysfunction to disease or injury in service, the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  Gilbert, 1 
Vet. App. 49.  Accordingly, the claim is denied. 




ORDER

Service connection for prostate cancer is denied. 

Service connection for hypertension is denied. 

Service connection for a cardiovascular disorder and cardiomegaly 
is denied. 

Service connection for a claimed lung disorder is denied. 

Service connection for erectile dysfunction is denied. 



REMAND

VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

The Veteran asserted at the hearing before the Board in March 
2010 that his service-connected bilateral hearing loss has 
worsened.  He is competent to report observable symptoms such as 
decreased hearing.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  He 
also stated that he was not able to complete the last VA 
examination.  

Because of the evidence of possible worsening, a new examination 
is needed to determine the current severity of the service-
connected bilateral hearing loss.  Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  

The RO should contact the Veteran by letter and request that he 
provide sufficient information, and if necessary authorization, 
to enable the RO to obtain any pertinent treatment records or 
audiometric evaluations showing treatment or evaluation of the 
bilateral hearing loss.  

The RO should make an attempt to obtain any treatment records 
identified by the Veteran.  The Veteran also should be informed 
that he may submit evidence to support his claim.  

Accordingly, the remaining matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate action 
to contact the Veteran and ask him to 
identify all VA and non-VA medical 
treatment and evaluation of the bilateral 
hearing loss.  The letter should request 
sufficient information to identify the 
health care providers, and if necessary, 
signed authorization, to enable VA to 
obtain any additional evidence.  

If the Veteran adequately identifies the 
health care providers and provides the 
completed authorizations, request legible 
copies of all pertinent clinical records 
that have not been previously obtained, and 
incorporate them into the Veteran's claims 
file.  The letter should invite the Veteran 
to submit any pertinent medical evidence in 
support of his claims to VA.  

2.  The RO then should schedule the Veteran 
for a VA audiometric examination to 
determine the current severity of the 
service-connected bilateral hearing loss.  
The Veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  

The examination must include a controlled 
speech discrimination test (Maryland CNC) 
and a pure tone audiometry test.  For each 
ear, pure tone audiometric thresholds, in 
decibels, should be recorded for each of 
the frequencies of 1,000, 2,000, 3,000 and 
4,000 hertz, as well as controlled speech 
discrimination testing (Maryland CNC) 
(reported in percentages of 
discrimination).    

3.  Following completion of all indicated 
development, the claim for increase should 
be readjudicated in light of all the 
evidence of record.  If any benefit sought 
on appeal remains denied, a Supplemental 
Statement of the Case should be furnished 
to the Veteran and his representative.  
They should be afforded a reasonable period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


